                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

BENJAMIN A. RODGERS,                            )
                                                )
                      Plaintiff,                )
                                                )
vs.                                             )    Civil No. 18-cv-1142-CJP
                                                )
                                                )
COMMISSIONER of SOCIAL SECURITY,                )
                                                )
                      Defendant.                )
                                                )

                                   JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that, pursuant to an Order entered by United

States Magistrate Judge Clifford J. Proud (Doc. 26), the Commissioner’s final decision

denying plaintiff’s application for social security benefits is REVERSED and REMANDED to

the Commissioner for rehearing and reconsideration of the evidence, pursuant to sentence

four of 42 U.S.C. § 405(g).

       Judgment is entered in favor of plaintiff Benjamin A. Rodgers and against defendant

Commissioner of Social Security.

       DATED:       April 1, 2019


                                                    MARGARET M. ROBERTIE
                                                    Clerk of Court

                                                    BY:     s//Angie Vehlewald
                                                                    Deputy Clerk

Approved:
s/ Clifford J. Proud
CLIFFORD J. PROUD
U.S. Magistrate Judge
